Citation Nr: 9913581	
Decision Date: 05/18/99    Archive Date: 05/26/99

DOCKET NO.  93-13 216	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a temporary total disability rating from 
January 7, 1991, to May 2, 1994, pursuant to 38 C.F.R. § 
4.29.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Associate Counsel


INTRODUCTION

The veteran had active duty from October 1947 to September 
1949, from March 1950 to May 1952, and from September 1955 to 
May 1956.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1992 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.

The case returns to the Board following remands to the RO in 
April 1995 and February 1998.  


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
the equitable disposition of the veteran's appeal.  

2.  While hospitalized at a VA medical facility from January 
7, 1991, to May 2, 1994, treatment for the veteran's service-
connected psychiatric disability was not instituted and 
continued for a period of more than 21 days.  


CONCLUSION OF LAW

The criteria for entitlement to a temporary total disability 
rating for hospital treatment for a service-connected 
disability from January 7, 1991, to May 2, 1994, have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 3.102. 4.29 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board finds that the veteran's 
claim is well grounded.  38 U.S.C.A. § 5107(a) (West 1991); 
38 C.F.R. § 3.102 (1998).  See Murphy v. Derwinski, 1 Vet. 
App. 78, 91 (1990); Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).  That is, the Board finds that the veteran has 
presented a claim which is not implausible when his 
contentions and the evidence of record are viewed in the 
light most favorable to the claim.  The Board is also 
satisfied that all relevant facts have been properly and 
sufficiently developed to address the issue at hand.


Factual Background

The RO established entitlement to service connection for 
anxiety and depressive reactions in an August 1952 rating 
decision.   

Records from the veteran's hospitalization in the VA medical 
center in Biloxi, Mississippi, indicated that the veteran 
presented after leaving a VA hospital in Seattle, Washington.  
He had had a stroke in 1989 and was seeking additional 
physical therapy.  The veteran had a history of depression 
since the 1950s and had been very depressed since the stroke.  
Psychiatric and social assessments at the time of or soon 
after admission were significant for depression.  However, 
within a short time of being admitted, the veteran denied any 
depression or suicidal ideation.  Because of some evidence of 
continued depression, the veteran was prescribed various 
antidepressants, including Pamelor, Prozac, and Zoloft, but 
had difficulty taking most of them.  A VA psychiatric 
examination was performed in November 1992 while the veteran 
was still hospitalized.  The examiner commented that the 
veteran was being treated for severe depression in addition 
to receiving physical therapy for residuals of the stroke.  
The examiner's diagnosis was recurrent, moderate major 
depression.  

In March 1993, the veteran was transferred to the 
Intermediate Nursing Care unit to better achieve his physical 
therapy.  He was returned to the medical center in June 1993 
after the care unit determined that the veteran was not 
benefiting from the therapy.  Personnel also planned to admit 
the veteran to a nursing home.  The veteran threatened to 
kill himself if moved to a nursing home.  He was referred to 
the medical center when a psychiatric consultant felt he was 
depressed.  As soon as he returned to the ward, he was happy 
again with no significant signs of severe depression or 
suicidal ideation.  He was started on Elavil, which he was 
able to take and which seemed to help.  The medication was 
continued throughout the remainder of the hospitalization.  
At discharge in May 1994, the veteran was doing fairly well 
and did not seem severely depressed or suicidal.  The 
diagnoses at discharge included major depression.       

Pursuant to the Board's February 1998 remand, the RO wrote to 
the veteran and requested that he complete a release of 
information for records from Dr. Patterson.  The RO did not 
receive a response to that request.   


Analysis

A total disability rating (100 percent) will be assigned 
without regard to other provisions of the rating schedule 
when it is established the veteran required hospital 
treatment for a service-connected disability in a VA or an 
approved hospital for a period in excess of 21 days, or 
required hospital observation at VA expense for a service-
connected disability for a period in excess of 21 days.  
38 C.F.R. § 4.29.  

If the hospital admission was not for a service-connected 
disability, but hospital treatment for a service-connected 
disability is instituted and continued for a period in excess 
of 21 days during that hospitalization, a total disability 
rating will be granted from the first day of such treatment.  
38 C.F.R. § 4.29(b).  

Meritorious claims of veterans who are discharged from the 
hospital with less than the required number of days but need 
post-hospital care and a prolonged period of convalescence 
will be referred to the Director, Compensation and Pension 
Service, under § 3.321(b)(1) of this chapter.  38 C.F.R. § 
4.29(g).   

After reviewing four volumes of VA medical records, as well 
as the medical records associated with the claims folder, the 
Board finds that the evidence does not support entitlement to 
a temporary total disability rating for hospital treatment 
for a service-connected disability from January 7, 1991, to 
May 2, 1994, pursuant to 38 C.F.R. § 4.29(b).  38 U.S.C.A. § 
5107(b); 38 C.F.R. §§ 3.102, 4.3.  The veteran's 
hospitalization was initiated for and primarily encompassed 
rehabilitative therapy for residuals of a stroke.  He was 
being prepared to handle the activities of daily living.  It 
cannot be denied that the veteran received treatment for 
depression as well.  However, medical documents do not show 
that any psychiatric treatment was "instituted and continued 
for a period in excess of 21 days."(emphasis added)  38 
C.F.R. § 4.29(c).  Initial psychiatric and social assessments 
revealed a diagnosis of depression and recommended treatment 
plans.  The veteran went through trials of several 
antidepressants and spent nearly one year taking Elavil.  
However, there is no indication in the record that the 
veteran was receiving individual or group psychotherapy, nor 
did he require transfer to a psychiatric ward for treatment 
of depression for a period in excess of 21 days during his 
lengthy confinement.   The Board finds that there is 
insufficient evidence of the institution and continuation of 
psychiatric treatment for a service-connected psychiatric 
disability for more than 21 days over the course of more than 
three years of hospitalization.  Accordingly, the claim for 
entitlement to a temporary total disability rating for 
hospital treatment for a service-connected disability from 
January 7, 1991, to May 2, 1994 must be denied.  38 U.S.C.A. 
§§ 1155, 5107(b); 38 C.F.R. §§ 3.102, 4.3, 4.29.  


ORDER

Entitlement to a temporary total disability rating hospital 
treatment for a service-connected disability from January 7, 
1991, to May 2, 1994, is denied.  



		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals


 

